        Case 1:16-cv-02772-RA-RWL Document 123 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/7/2021
---------------------------------------------------------------X
DENISSE VILLALTA,                                              :
                                                               :   16-CV-2772 (RA) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
JS BARKATS, P.L.L.C., et al.,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the inquest hearing held on April 7, 2021:

        1. By April 12, 2021, the parties may submit letters of no more than two pages

addressing the issue of the proper damages accounting for time periods when Plaintiff

earned more than what she would have been earning at the Defendants’ firm.

        2. Within five days after the Court issues its ruling with respect to item 1. above,

Plaintiff shall submit a revised damages summary with (a) proper damages accounting

consistent with the ruling; (b) corrected start and end dates as discussed at the hearing;

(c) $0 for the time period (5/1/2018-8/15/2018) that Plaintiff voluntarily left her

employment to have cosmetic surgery; and (d) identification of the midpoint date on which

pre-judgment interest was calculated and identification of the source of the interest rate

used.

                                                     SO ORDERED.



                                                     ______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE


                                                        1
      Case 1:16-cv-02772-RA-RWL Document 123 Filed 04/07/21 Page 2 of 2




Dated:     April 7, 2021
           New York, New York

Copies transmitted this date to all counsel of record.




                                             2
